El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Al ocurrir la muerte de Domingo Pérez Viera varios acreedores suyos solicitaron la administración de los bienes relictos por aquél alegando que ignoraban si babía otorgado testamento. La corte de distrito accedió- a esa petición y nombró administradora judicial a Julia Muñiz Rivera, viuda de Domingo Pérez Viera. Posteriormente algunos de los liijos del finado solicitaron fuese dejada sin efecto la admi-nistración .judicial decretada fundándose en que Domingo-Pérez Viera murió con testamento en el que bizo institución de herederos a favor de sus hijos y nombró a su hermano Ramón Pérez Viera albacea, contador y partidor de sus bienes; y la Corte, después de oir a las partes y fundándoseen la existencia no impugnada de dicho testamento, dejó sin *165efecto el nombramiento de administradora judicial que había liecho. Contra esta resolución interpuso apelación la admi-nistradora judicial Julia Muñiz Rivera, viuda de Pérez, apelación que se nos pide desestimemos por no ser ella parte en estos procedimientos como tal administradora judicial, moción a la que no se ha opuesto la apelante.
ITn administrador judicial x>uede establecer recurso de apelación en su capacidad representativa cuando en tal capa-cidad es interesado y parte agraviada por la decisión que apela, y así puede establecer ese recurso en procedimientos en que como demandante o demandado represente los bienes que administra; en caso de destitución ilegal de su cargo y en otros análogos que se citan en 3 C. J. página 644, párrafo 507, pero no en este procedimiento en el que la administra-dora judicial no es parte interesada en su capacidad repre-sentativa, ya que el procedimiento se sigue entre los acree-dores y los herederos, y la única cuestión controvertida entre las verdaderas partes es si por existir un albacea, contador y partidor de la herencia nombrado en el testamento de Domingo Pérez Viera no es procedente una administración judicial, y por tanto no debe subsistir el nombramiento de administradora hecha por la corte.
La viuda de Domingo Pérez Viera puede tener algún interés en los bienes quedados a. la muerte de su esposo pero esta apelación la ha interpuesto en su capacidad de adminis-tradora judicial, y en tal carácter no puede interponerla en esto caso y debe ser desestimada.
Los Jueces Asociados Sres. Wolf y Hutchison disintieron.